                                                    USDCPage
      Case 1:20-cr-00127-GHW Document 65 Filed 01/01/21  SDNY1 of 2
                                                    DOCUMENT
MEMORANDUM ENDORSED                                 ELECTRONICALLY FILED
                                                    DOC #:
                        PARKER AND CARMODY, LLP DATE FILED: 1/1/2021
                                                    ATTORNEYS AT LAW
                                                     850 THIRD AVENUE
                                                         14TH FLOOR
                                                    NEW YORK, N.Y. 10022

   DANIEL S. PARKER                                                                          TELEPHONE: (212) 239-9777
   MICHAEL CARMODY                                                                           FACSIMILE: (212) 239-9175
   CHRISTINA S. COOPER                                                                       DParker @ParkerandCarmody.com




                                                                    December 31, 2020

   ByECF
   Hon. Gregory H. Woods
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                                         Re: United States v. Antonio Reyes
                                                 20 Cr 127 (GHW)

   Dear Judge Woods:

          I write requesting that the Court amend the terms and conditions of Mr. Reyes' bail and
   permit him to be outside his residence while remaining on the curtilage of his property on
   Saturdays and Sundays from 2:00 p.m. to 5:00 p.m.

          The Court previously amended his bail (Dkt. No. 61) to allow Mr. Reyes to remain
   outside his premises while remaining on the curtilage of the property daily from 5 p.m. to 7 p.m.

           When that application was made by letter dated December 21, 2020 (Dkt. No. 60), the
   Government did not object to a broader request that he be allowed outside from 10 a.m. to 4 p.m.
   on Saturdays (without the restriction that he remain on premises) and Pre-Trial told counsel that
   it "defers to the Court." The Court did not grant that application and graciously informed
   counsel of its reasons in a conference held on December 28, 2020.

          This request is narrower, consistent with prior orders, and presumably falls within the
   scope of the application previously requested without objection from the Government. 1

          If the foregoing meets with the Court's approval, then I respectfully request that the
   Court "So Order" this letter.

                        Thank you for your consideration in this matter.



    1
        The prior request (Dkt. No. 60) did not specifically address Sundays afternoons from 2-5 p.m.

                                                               1
         Case 1:20-cr-00127-GHW Document 65 Filed 01/01/21 Page 2 of 2




                                                    Respectfully,

                                                    llJb__
                                                    Daniel S. Parker

Cc: all parties by ECF


      Application granted. The conditions of Mr. Reyes' pre-trial release are modified as follows:
      Mr. Reyes may be outside of the physical structure of his residence between the hours of 2
      p.m. and 7 p.m. each Saturday and Sunday, however, he may not leave the curtilage of the
      property during that period.

      The Clerk of Court is directed to terminate the motion pending at Dkt. No. 64.

      SO ORDERED
      January 1, 2021




                                                2
